Citation Nr: 1124210	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for residuals of a left hip injury.

In June 2007, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is also of record.  

In September 2007, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an August 2008 supplemental statement of the case (SSOC)) and returned this matter to the Board.

In April 2010, the Board, once again, remanded the claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an October 2010 SSOC) and returned the matter to the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no objective evidence of a left hip injury during service, and the lay assertions in this regard are not deemed credible.

2.  No left hip disability was shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between the left hip osteoarthritis diagnosed post service and the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left hip injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for residuals of a left hip injury, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2005 letter.  

A May 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the May 2006 letter, and opportunity for the Veteran to respond, the August 2006 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, as well as records from the Social Security Administration (SSA).  Also of record and considered in connection with the appeal is the transcript of the June 2007 Board hearing, along with various written statements provided by the Veteran, by the Veteran's former service comrade, and by the Veteran's representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection is warranted.

The Board notes that on remand, the RO/AMC was instructed to contact the National Personnel Records Center (NPRC) and request treatment records from the Army Hospital at Camp Casey.  Treatment records from the Army Hospital at Camp Casey were not obtained; however, an August 2010 response from the NPRC indicated that there were no records on file for the Veteran.  Additionally, the Veteran was notified that these records were not obtained in the October 2010 SSOC.  

During the June 2007 Board hearing, the Veteran indicated that he received treatment for his left hip disability from Dr. Cohen in 1975 or 1976.  On September 2007 remand, the RO sent a letter to the Veteran specifically requesting that he provide an authorization and consent form in order to obtain these medical records; however, the appellant did not return a signed copy of the form.  Additionally, the appellant has not submitted medical evidence from Dr. Cohen on his own.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  VA's duty to assist is not always a one-way street, and if an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).  Here, as the appellant has not provided a signed authorization form for the RO to obtain treatment records from Dr. Cohen, no RO action in this regard is warranted.

Finally, the Board acknowledges that the Veteran has not undergone VA examination to obtain a medical nexus opinion regarding his left hip disability.  However, as explained in more detail below, a left hip disability was not shown until many years post service, and there is no medical suggestion whatsoever that the claimed left hip disability is related to service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for residuals of a left hip injury VA is not required to obtain a medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for residuals of a left hip injury must be denied.  

First addressing the matter of current disability, a November 2004 VA treatment report reflects a diagnosis of osteoarthritis of the left hip.  However, in this case, the claim for service connection must be denied on the basis that there is no medical suggestion whatsoever that the Veteran's left hip arthritis is medically related to service.  

The Veteran has asserted that he injured his left hip during service in December 1966 or January 1967 when he fell while climbing into a truck.  The Veteran stated that the fall injured his left hip and caused bruising.  The service treatment records are negative for any indication of left hip injury, pain, evaluation, or treatment.  As noted above, the Veteran stated that he was treated for his left hip injury at the Army Hospital at Camp Casey in Korea.  However, an August 2010 response from the NPRC indicated that there were no records available for the Veteran at that facility.  At separation, the Veteran reported occasional knee and ankle pain; however, he did not report any left hip injury or pain.  He also denied a history of swollen or painful joints.  On examination at separation, the Veteran's lower extremities were normal.  

Post service, a May 2002 private treatment record reveals that the Veteran complained of muscle spasms and left side and back pain after falling off of a horse.

A January 2003 private treatment record reflects complaints of pain in the right hip, left knee, and hands.  No left hip pain was noted and no diagnosis was rendered in regards to the left hip.

The Veteran's SSA disability paperwork, dated in May 2003 indicates pain associated with his right hip, but not the left hip.

A November 2004 VA treatment record reflects left paralumbar pain beginning several months earlier.  The Veteran denied any acute injury to the area.  X-rays revealed degenerative joint disease of the left hip.  The impression of the examiner was osteoarthritis.  

In February 2006, the Veteran submitted a statement from B.H., a former service comrade.  B.H. stated that he and the Veteran were high school classmates and he saw the Veteran several times while serving in Korea.  He noted that the Veteran walked with a limp and that the Veteran reportedly told him that he slipped on a tank and hurt his hip.

As noted above, there is no objective evidence of a left hip injury during service.  As regards the Veteran's assertions of in-service left hip injury, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, however, the Veteran's assertions that he injured his left hip during service-made in connection with a claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran injured his left hip in service, the Board accepts as most persuasive the Veteran's contemporaneous statement denying any left hip injury during service and stating that the onset of his left side pain was several months prior to November 2004.  At separation, the Veteran denied any past or current joint pain and did not provide a history of any left hip injury during service.  Examination of the lower extremities at separation was normal.  Moreover, in November 2004, the Veteran told the examiner that the onset of his back and left side pain was several months prior, and he indicated that he had not suffered any injury to that area.  This statement is also consistent with other medical evidence of record reflecting previous evaluation for right hip pain, but no complaints regarding the left hip.

The Board also notes that, notwithstanding the assertions of the Veteran, the post-service evidence reflects no documented left hip symptoms or diagnosed disability for over 30 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the record includes no competent evidence or opinion even suggesting that there exists a medical nexus between the arthritis diagnosed many years post service, and service-to include evidence that arthritis of the left hip was manifest during the one-year presumptive period post discharge-and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  In fact, during the June 2007 Board hearing, the Veteran specifically denied any treatment for his left hip within one year of discharge from service.

Finally, as for any direct assertion by the Veteran, his comrade, and/or his representative that there exists a medical relationship between left hip osteoarthritis and service, the Board points out that the medical matter of etiology of a disability is typically within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his comrade, and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of a left hip injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a left hip injury is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


